Citation Nr: 0907562	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  06-09 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for frostbite, left 
foot.  

4.  Entitlement to service connection for frostbite, right 
foot.  

5.  Entitlement to service connection for cold weather 
arthritis, right hip.  

6.  Entitlement to service connection for cold weather 
arthritis, right knee.  

7.  Entitlement to service connection for cold weather 
arthritis, right shoulder.  

8.  Entitlement to service connection for cold weather 
arthritis, left hip.  

9.  Entitlement to service connection for cold weather 
arthritis, left knee.  

10.  Entitlement to service connection for cold weather 
arthritis, left shoulder.  

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the feet.  

12.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.  

13.  Entitlement to specially adapted housing.  

14.  Entitlement to special home adaptation.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The Veteran had active service from September 1960 to 
September 1962.  

The veteran's claims come before the Board of Veterans' 
Appeals (Board) on appeal of September 2004 and August 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Offices (ROs) in St. Louis, Missouri and Houston, 
Texas.  

The veteran testified in support of these claims at a hearing 
held before the undersigned Veterans Law Judge at the RO in 
San Antonio, Texas in November 2008.  

The veteran also initiated an appeal of the RO's August 2006 
rating decision denying service connection for retinitis 
pigmentosa.  However, after the RO issued a statement of the 
case in response, the veteran did not perfect his appeal by 
submitting any document that could be construed as a 
substantive appeal.  This claim is thus not now before the 
Board for appellate review. 

The Board REMANDS the claims of entitlement to service 
connection for sinusitis, allergic rhinitis, frostbite, both 
feet, and cold weather arthritis, both hips, both knees and 
both shoulders, whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for arthritis of the feet, entitlement to 
specially adapted housing, and entitlement to special home 
adaptation to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claim being decided.  

2.  In a rating decision dated January 1993, the RO last 
denied the veteran entitlement to service connection for 
bilateral pes planus.  

3.  The RO notified the veteran of the January 1993 rating 
decision and of his appellate rights with regard to the 
decision, but the veteran did not appeal it to the Board.  

4.  The evidence received since January 1993 is neither 
cumulative, nor redundant of the evidence previously of 
record, but by itself or when considered with the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for bilateral pes planus and does not raise a 
reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The January 1993 rating decision, in which the RO last 
denied the veteran's claim of entitlement to service 
connection for bilateral pes planus, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1992).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for bilateral 
pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
provided the veteran adequate notice and assistance with 
regard to the claim being decided such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004)).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how in determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

On March 31, 2006, the Court held that, with regard to claims 
to reopen, VA must inform the claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The Court 
explained that in notifying the claimant of what evidence 
would be considered new and material, VA should look at the 
basis for the denial in the prior decision and identify the 
evidence that would substantiate the element(s) of a service 
connection claim found lacking in the previous denial.  Id.

In this case, the RO provided the veteran VCAA notice on the 
claim being decided by letter dated April 2004, before 
initially deciding that claim in a rating decision dated 
September 2004.  The timing of such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.

The content of such notice, considered in conjunction with 
the content of a statement of the case the RO issued in 
January 2006 and a supplemental statement of the case issued 
in June 2006, also reflects compliance with pertinent 
regulatory provisions and case law, noted above.  In the 
letters, the RO acknowledged the claim being decided, 
informed the veteran of the evidence necessary to support 
that claim, identified the type of evidence that would best 
do so, notified him of VA's duty to assist and indicated that 
it was developing his claim pursuant to that duty.  As well, 
the RO identified the basis of the RO's last denial of his 
claim for service connection for pes planus.  The RO also 
provided the veteran all necessary information on disability 
ratings and effective dates.  The RO identified the evidence 
it had received in support of the veteran's claim and the 
evidence it was responsible for securing.  The RO noted that 
it would make reasonable efforts to assist the veteran in 
obtaining all outstanding evidence provided he identified the 
source(s) thereof, but that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all requested 
evidence.  The RO advised the veteran to sign the enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain them on his behalf.  The RO also advised 
the veteran to send to VA all requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claim, 
including service and post-service treatment records.  The 
veteran does not now assert that there is any outstanding 
evidence to submit to support his claim.  The RO also 
conducted medical inquiry in support of the veteran's claim 
by affording him a VA examination, during which an examiner 
discussed the etiology of the veteran's pes planus.
  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis of Claim

The RO previously denied the veteran's claim of entitlement 
to service connection for bilateral pes planus in rating 
decisions dated October 1977 and January 1993.  The RO last 
denied this claim on the basis that there was no evidence in 
the record establishing that this disability was incurred in 
or aggravated by the veteran's service.  In deciding the 
claim, the RO considered the veteran's service treatment 
records, post-service VA and private treatment records, and 
written statements of the veteran.  These records confirmed a 
current bilateral foot disability.  As well, they showed 
that, on entrance into the service, the veteran had third 
degree pes planus and that, during service, the veteran did 
not report or receive treatment for foot complaints.  They 
did not include a medical opinion concluding that the foot 
disability was incurred in or aggravated by service.

The RO notified the veteran of its decision and of his 
appellate rights with regard thereto, but the veteran did not 
appeal the decision to the Board.  The January 1993 rating 
decision is thus final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

The veteran attempted to reopen the previously denied claim 
of entitlement to service connection for bilateral pes planus 
by written statement received in March 2004.  A claim that is 
the subject of a prior final denial may be reopened if new 
and material evidence is received with respect to that claim.  
Once a claim is reopened, the adjudicator must review it on a 
de novo basis, with consideration given to all of the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2008)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's January 1993 rating decision includes a 
newsletter, service personnel records, post-service VA and 
private treatment records, reports of VA examinations, only 
one of which mentions the veteran's feet, the veteran's 
hearing testimony, and written statements of the veteran, his 
representative, fellow former servicemen and a former 
supervisor.  

This evidence is new.  It was not previously submitted to 
agency decisionmakers and is neither cumulative, nor 
redundant of the evidence of record at the time of the last 
prior final denial.  This evidence is not material, however, 
because, by itself or when considered with the evidence 
previously of record, it does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for bilateral pes planus and does not raise a 
reasonable possibility of substantiating that claim.  

Specifically, the pertinent post-service treatment records 
show that the veteran has continued to receive treatment for 
bilateral foot complaints attributable, in part, to bilateral 
pes planus.  The lay statements confirm that the veteran had 
problems with his feet during and after service.  The 
statements of the veteran and his representative and the 
veteran's hearing testimony reflect a belief that the 
veteran's current foot problems are either related to his 
service or preexisted service and were aggravated therein.  
The report of VA foot examination includes a medical opinion 
refuting the veteran's assertion in this regard and 
concluding that the veteran's pes planus is hereditary and 
was not caused by or advanced beyond its normal progression 
by military service.  

This evidence does not include an opinion establishing that 
the pes planus was incurred in or aggravated by active 
service.  The lack of such evidence formed the basis of the 
RO's previous denial of the veteran's claim for service 
connection for bilateral pes planus.

Having determined that new and material evidence has not been 
received, the Board may not reopen and must deny the 
veteran's claim of entitlement to service connection for 
bilateral pes planus.   


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for bilateral pes planus 
is denied.  


REMAND

The veteran claims that he is entitled to service connection 
for sinusitis, allergic rhinitis, frostbite of both feet, and 
cold weather arthritis in the hips, knees and shoulders, the 
reopening of a previously denied claim for service connection 
for arthritis of the feet, specially adapted housing and 
special home adaptation.  Additional action is necessary 
before the Board decides these claims.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the 
claims being remanded, VA has not yet satisfied its duties to 
notify and assist.  Any decision to proceed in adjudicating 
these claims would therefore prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, VA 
examinations in support of the claims for service connection 
for sinusitis, allergic rhinitis, frostbite of both feet, and 
cold weather arthritis in the hips, knees and shoulders are 
needed.  Service and post-service treatment records show 
treatment for respiratory complaints during and after 
service, but there is no medical opinion of record addressing 
whether any current respiratory disability is related to the 
documented in-service complaints.  In addition, the veteran, 
who was a medic in service and has training in medicine, 
claims that he was exposed to severe cold while serving in 
Colorado and Korea, developed frostbite and now experiences 
residuals of the exposure and frostbite.  To date, VA has not 
endeavored to corroborate the presence of cold and frostbite 
residuals by affording the veteran VA examinations.  

In addition, in most procedural documents submitted pertinent 
to this appeal, including the VCAA notice letter, the RO did 
not characterize the veteran's claim of entitlement to 
service connection for arthritis of the feet as a claim to 
reopen.  In the one document that the RO did so, it did not 
provide the veteran notice that meets the requirements of 
Kent v. Nicholson, 20 Vet. App. at 1, 9-10.  

The claims that require development are inextricably 
intertwined with the claims of entitlement to specially 
adapted housing and special home adaptation.  The Board thus 
defers deciding the latter two claims until completion of the 
requested development.

In light of the foregoing, the Board REMANDS this case for 
the following action:

1.  Provide the veteran VCAA notice on 
his claim to reopen a previously denied 
claim of entitlement to service 
connection for arthritis of the feet.  
Such notice should inform the veteran of 
the evidence and information necessary to 
reopen the claim, the evidence and 
information necessary to establish 
entitlement to the underlying claim for 
the benefit sought, the basis for the 
denial in the prior decision, and the 
evidence that would substantiate the 
element(s) found lacking in the previous 
denial.    

2.  Arrange for the veteran to undergo a 
VA examination in support of his claims 
for service connection for sinusitis and 
allergic rhinitis.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) offer an opinion as to 
whether the veteran's sinusitis 
and allergic rhinitis are at 
least as likely as not related 
to the veteran's active 
service, including documented 
in-service respiratory 
complaints; and 

b) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.  

3.  Arrange for the veteran to undergo a 
VA examination in support of his claims 
for service connection for frostbite of 
both feet and cold weather arthritis in 
the hips, knees and shoulders.  Forward 
the claims file to the examiner for 
review of all pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) record in detail the 
veteran's reported in-service 
history of cold weather 
exposure and frostbite;

b) note all bilateral foot 
symptoms; 

c) indicate whether any such 
symptoms are at least as likely 
as not related to the veteran's 
reported frostbite; 

d) note whether the veteran has 
arthritis in his hips, knees 
and/or shoulders and, if so, 
whether it is at least as not 
related to his active service, 
including his reported exposure 
to cold; and 

e) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.  

4.  Readjudicate the veteran's claims 
based on all of the evidence of record.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


